IN THE
TENTH COURT OF APPEALS










 

No. 10-05-00050-CR
 
Charles A. Mitchell,
                                                                      Appellant
 v.
 
The State of Texas,
                                                                      Appellee
 
 
 

From the County Court at Law No.
2
Johnson County, Texas
Trial Court No. M2004-00233
 

ORDER

 




          The abatement order issued on June 15,
2005 is withdrawn, and this appeal is reinstated.
PER CURIAM
Before Chief Justice
Gray,
Justice
Vance, and
Justice
Reyna
Order issued and filed
July 13, 2005
[CR25]